Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stamper et al (US 2008/0004117 A1).
1. Stamper discloses a method, comprising: 
obtaining for a first gamer of a plurality of gamers, by a system comprising a processor, a plurality of audio profiles, wherein each audio profile of the plurality of audio profiles enables identification of one of a plurality of gaming events in a gaming session of a video game played by the plurality of gamers; monitoring, by the system, an audio presentation of the game during the gaming session; detecting, by the system, a gaming event of the plurality of gaming events based on a 
2. Stamper discloses the method of claim 1, further comprising receiving, by the system, a request from another system utilized by a second gamer of the plurality of gamers, for information relating to the first gamer [0033]-[0041].
3. Stamper discloses the method of claim 2, wherein the request comprises a request for a portion of a video of the gaming session presented to the first gamer that is in temporal proximity to the gaming event [0033]-[0041].
4. Stamper discloses the method of claim 2, wherein the request comprises a request for a portion of an audio of the gaming session presented to the first gamer that is in temporal proximity to the gaming event [0052].
5. Stamper discloses the method of claim 2, further comprising sending, by the system, the information to another system for presenting the information to the second gamer [0053].
6. Stamper discloses the method of claim 1, wherein the notifying comprises transmitting, to the plurality of gamers other than the first gamer, a text message regarding the gaming event, a portion of a video of the gaming session presented to the first gamer that is in temporal proximity to the gaming event, or a combination thereof [0033]-[0037], [0052]-[0053], [0057].
7. Stamper discloses the method of claim 6, wherein the text message comprises a description of the gaming event, a description of engagement of the first gamer with game action of the video game, a health status of the first gamer with respect to the game action, or a combination thereof, [0052]-[0053].
8. Stamper discloses the method of claim 1, wherein the gaming event comprises speech by the first gamer during the gaming session [0023].



15-20. Stamper discloses a system, comprising: a memory to store instructions; and a processor coupled to the memory, wherein responsive to executing the instructions, the processor facilitates performance of operations, the operations comprising: obtaining for a first gamer of a plurality of gamers a plurality of audio profiles, wherein each audio profile of the plurality of audio profiles enables identification of one of a plurality of gaming events in a gaming session of a game played by the plurality of gamers; storing the plurality of audio profiles; monitoring an audio presentation of the game during the gaming session; detecting a gaming event of the plurality of gaming events based on a corresponding one of the plurality of audio profiles; and notifying at least a portion of the plurality of gamers of the gaming event that was detected as similarly discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/Seng H Lim/Primary Examiner, Art Unit 3715